Name: 2014/302/EU: Commission Implementing Decision of 27 May 2014 amending Decision 2011/166/EU setting up the SHARE-ERIC
 Type: Decision_IMPL
 Subject Matter: social framework;  legal form of organisations;  economic analysis;  demography and population;  employment;  health;  research and intellectual property;  taxation
 Date Published: 2014-05-28

 28.5.2014 EN Official Journal of the European Union L 159/52 COMMISSION IMPLEMENTING DECISION of 27 May 2014 amending Decision 2011/166/EU setting up the SHARE-ERIC (2014/302/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 723/2009 of 25 June 2009 on the Community legal framework for a European Research Infrastructure Consortium (ERIC) (1), in particular Article 11(1) thereof, Whereas: (1) The Survey of Health, Ageing and Retirement in Europe as a European Research Infrastructure Consortium (SHARE-ERIC) was set up by Commission Decision 2011/166/EU (2). (2) The Statutes of the SHARE-ERIC annexed to Decision 2011/166/EU provide for the transfer of the statutory seat from the Netherlands to Germany as soon as the necessary declaration according to point (d) of Article 5(1) of Regulation (EC) No 723/2009 is provided by the German authorities. (3) As a result of the declaration provided by Germany, SHARE-ERIC submitted on 21 September 2013 a proposal to the Commission to amend its Statutes in accordance with Article 11(1) of Regulation (EC) No 723/2009. (4) Several amendments, including the amendment taking into account the transfer of the statutory seat to Germany, entered into force in accordance with Article 11(4) of Regulation (EC) No 723/2009. (5) Other amendments specifying ownership and dissemination of SHARE-ERIC data and modifying tax exemptions as a result of the transfer of the seat to Germany require the Commission's approval. (6) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 20 of Regulation (EC) No 723/2009, HAS ADOPTED THIS DECISION: Article 1 The Statutes of the SHARE-ERIC annexed to Decision 2011/166/EU are amended in accordance with the Annex to this Decision. Article 2 This Decision shall enter into force on the third day following its publication in the Official Journal of the European Union. Done at Brussels, 27 May 2014. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 206, 8.8.2009, p. 1. (2) Commission Decision 2011/166/EU of 17 March 2011 setting up the SHARE-ERIC (OJ L 71, 18.3.2011, p. 20). ANNEX The Statutes of the SHARE-ERIC are amended as follows: (1) Article 11(2) is replaced by the following: (2) The SHARE-ERIC is the owner of the Survey and all of its data, including add-ons certified by SHARE, meta and para data and all address and link files, and of all intellectual property rights emanating from setting up and conducting the Survey.; (2) Article 12(1) is replaced by the following: (1) The SHARE-ERIC shall disseminate the collected data after data cleaning, imputation, and documentation and after taking account of international and national privacy laws, without delay to the scientific community.; (3) Article 13 is amended as follows: (a) paragraph 4 is replaced by the following: (4) Tax exemptions based on point (g) of Article 143(1) and point (b) of Article 151(1) of Directive 2006/112/EC and in accordance with Articles 50 and 51 of Council Implementing Regulation (EU) No 282/2011 (1) shall apply to purchases of goods and services which are for the official use by the SHARE-ERIC, are procured and paid for by it and for which the amount of VAT to be reimbursed exceeds a total of EUR 25 per invoice. Procurement by individual members shall not benefit from these exemptions. The first subparagraph shall not apply, however, so as to have the effect of distorting competition. (1) OJ L 77, 23.3.2011, p. 1.;" (b) the following paragraphs 5 and 6 are added: (5) Excise goods as defined in points (b) and (c) of Article 1(1) of Council Directive 2008/118/EC (2) may be granted an exemption from payment of excise duty in accordance with point (b) of Article 12(1) of that Directive provided that those excise goods are intended exclusively for official use by the SHARE-ERIC and are procured and paid for by it. No exemption from payment of excise duties shall be granted for excise goods intended for the personal use of the SHARE-ERIC employees or of third parties. (6) Duties paid on energy products and electricity as defined in point (a) of Article 1(1) of Directive 2008/118/EC may be refunded in accordance with point (b) of Article 12(1) and Article 12(2) of that Directive provided that those energy products and electricity are intended exclusively for official use by the SHARE-ERIC and are procured and paid for by it, and that the amount of the duty exceeds a total of EUR 25 per invoice. No duty exemption shall be granted on energy products or electricity intended for the personal use of the SHARE-ERIC employees or of third parties. (2) OJ L 9, 14.1.2009, p. 12."